United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-20703
                        Conference Calendar



ROBERT M. FENLON,

                                    Plaintiff-Appellant,

versus

ADAM MOSKOWITZ; BRIAN D. COYNE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-4270
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Fenlon, Texas prisoner No. 01015511, seeks leave to

proceed in forma pauperis (“IFP”) on appeal from the dismissal of

his civil rights complaint, and he has filed an “Extraordinary

Writ,” seeking to supplement the record with the original

transcripts and records from his state court criminal trial.

Fenlon’s request to supplement the record is DENIED.

     Fenlon’s complaint alleged that his appointed trial

attorneys conspired with the trial judge and the prosecutor to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20703
                                -2-

fabricate evidence against Fenlon.     The district court dismissed

the complaint as frivolous because it determined that Fenlon had

failed to establish that his attorneys were state actors for

purposes of 42 U.S.C. § 1983.      The court denied Fenlon’s motion

to amend his complaint to add ninety-eight new defendants as

violative of FED. R. CIV. P. 20.    The court denied Fenlon

permission to appeal IFP and certified that the appeal was not

taken in good faith.   By moving for IFP, Fenlon is challenging

the district court’s certification.      See Baugh v. Taylor, 117

F.3d 197, 202 (5th Cir. 1997).

     We reject Fenlon’s suggestion that this court lacks

appellate jurisdiction because the district court has not ruled

on two pending motions.   We find no error in the district court’s

dismissal as frivolous of Fenlon’s claims against his trial

attorneys.   Fenlon’s conclusional allegations of a conspiracy are

not actionable under 28 U.S.C. § 1983.      See Hobbs v. Hawkins, 968

F.2d 471, 479-80 (5th Cir. 1992); Babb v. Dorman, 33 F.3d 472,

476 (5th Cir. 1994).   We do not address the district court’s

denial of Fenlon’s motion to join additional defendants because

Fenlon has presented no argument challenging the district court’s

reasons for denying joinder.     See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).



     The district court’s dismissal of the complaint as frivolous

and this court’s dismissal of the appeal count as two “strikes”
                          No. 02-20703
                               -3-

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).    Fenlon is CAUTIONED that

if he accumulates one more “strike” under 28 U.S.C. § 1915(g), he

will not be able to proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.    See 28

U.S.C. § 1915(g).

     IFP MOTION DENIED; MOTION TO SUPPLEMENT THE RECORD DENIED;

APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.